DETAILED ACTION
	Claims 1-20 are pending.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16 recite an energy storage system comprising a combustion turbine configured to output heated sweep gas, a reformed configured to output natural gas, an MCEC configured to operate in a hydrogen generation mode in which, the anode receives the reformed natural gas and outputs exhaust containing hydrogen, and the cathode receives the heated sweep gas from the combustion turbine.
Prior art Reytier et al. (WO 2018-054781; for English equivalent see US 2019-0348699) teaches a fuel cell that operates in electrolysis mode by receiving carbon dioxide and water at the cathode and exhausting hydrogen, water, and carbon monoxide while the anode receives oxygen (fig. 1, 2, par. 19-21).  Reytier does not teach an MCEC that receives a reformed natural gas and outputs exhaust hydrogen and a cathode that receives heated combustion sweep gas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729